IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DERRICK SMITH,                              §
                                                §   No. 84, 2022
          Defendant Below,                      §
          Appellant,                            §
                                                §   Court Below–Superior Court
          v.                                    §   of the State of Delaware
                                                §
    STATE OF DELAWARE,                          §
                                                §   Cr. ID No. 1101020846 (N)
          Appellee.                             §

                               Submitted:     May 10, 2022
                               Decided:       July 18, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                             ORDER

         After consideration of the appellant’s opening brief, the State’s motion to affirm,

and the record on appeal, we conclude that the judgment below should be affirmed on the

basis of and for the reasons cited by the Superior Court in its February 25, 2022 order

summarily dismissing the appellant’s fourth motion for postconviction relief.1

         NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                                      BY THE COURT:

                                                      /s/ Karen L. Valihura_____________
                                                      Justice




1
    State v. Smith, 2022 WL 601865 (Del. Super. Ct. Feb. 25, 2022).